Citation Nr: 0125870	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which effectuated an October 1998 
Board decision which granted the veteran's claim for service 
connection for somatization disorder, and then assigned a 10 
percent disability rating thereto, effective from November 
1992.  The veteran filed a timely appeal to disability rating 
assigned by the RO.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's somatization disorder is manifested by mild 
or transient symptoms, such as poor insight, an irritable and 
depressed mood and sleep disturbance, which cause some 
occupational and social impairment, but with normal grooming 
and personal hygiene, judgment, speech and cognitive 
functioning, full orientation to all three spheres, 
appropriate affect, coherent speech, logical thought 
processes, and normal short and long-term memory, and Global 
Assessment of Functioning scores ranging from a low of 64 to 
a high of 75 on recent examinations. 








CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 10 percent for somatization disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.132, Diagnostic Code 
9410 (1996), 4.130, Diagnostic Code 9421 (2001); Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

After reviewing the claims file, the Board now finds that 
there has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claim.  When the appellant 
testified before an RO hearing officer in June 1994 and in 
February 1995, and before the undersigned Board Member in 
June 1996, the appellant and his representative were given 
notice of the evidence necessary to substantiate his claims.  
The duty to suggest evidence was met at the time of the 
hearings pursuant to 38 C.F.R. § 3.103 (2001).  Indeed, the 
RO made extensive efforts to obtain relevant records 
adequately identified by the appellant during several of 
these hearings, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has 
either been obtained and associated with the claims folder, 
or is unavailable.  The RO has submitted multiple requests to 
sources including March Air Force Base and Balboa Naval 
Station, as well as requests to numerous private physicians 
for copies of their records.  The veteran's claims file 
contains several hundred photocopied pages of service medical 
records, including a photocopy of the veteran's October 8, 
1980 separation examination report.  The Board notes the 
veteran's contention, as set forth strongly and repeatedly in 
extensive correspondence to VA, Members of Congress, and 
other sources, that he believes that his service medical 
records are missing documents, have been altered by military 
or VA personnel, or are otherwise not the forms that he 
actually filled out, particularly as concerns his separation 
examination report.  However, the Board notes that the 
veteran was notified by the VA Office of General Counsel in a 
letter dated in October 1999 that the service medical records 
contained in his claims file are copies of official documents 
provided to VA by the military department, and appear to be 
both authentic and complete.  The Board thus finds that these 
officially maintained copies constitute the service medical 
records for the veteran in question, in the absence of any 
specific, credible evidence that they are fraudulent or have 
been tampered with.  In addition, multiple VA examinations 
were conducted, including a VA mental health psychological 
assessment as recently as March 2001, and copies of all of 
these reports have been associated with the veteran's claims 
file.  Two hearing were conducted before the RO, as noted 
above, as well as a Travel Board hearing before the 
undersigned Board Member, and transcripts of the veteran's 
testimony have been placed in his claims file.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Therefore, the 
Board finds that there is no indication that there are any 
relevant outstanding medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
initial disability rating for somatization disorder.  The 
Board concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5102A (West Supp. 
2001).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The veteran has claimed entitlement to an increased rating 
for his service-connected somatization disorder.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in April 2000.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

Evidence relevant to the level of severity of the veteran's 
somatization disorder includes the report of a VA mental 
disorders examination conducted in September 1993.  At that 
time, the veteran presented with extensive complaints of 
physical disorders and mental and physical exhaustion.  On 
mental status examination, the veteran was appropriately 
dressed and groomed.  He was very insistent in giving his 
information concerning what he felt were multiple results 
from an inservice incident at Elmendorf Air Force Base, and 
he seemed to exaggerate symptoms.  The examiner noted that 
these symptoms had become very vivid in the veteran's 
thinking after he was told by an individual that he should 
seek assistance through Disabled American Veterans.  His 
speech was spontaneous and slightly pressured, and there was 
no loosening of associations or fragmentation of thought.  
His affect was minimally depressed.  He was very insistent in 
his statements.  He complained of nightly insomnia, and 
denied any suicidal or homicidal thoughts, hallucinations or 
delusions.  He was alert and oriented to all three spheres, 
and his memory was minimally to moderately impaired.  The 
examiner noted that the veteran had worked full-time as a 
postal clerk for the U.S. Postal Service since 1988.  The 
examiner rendered Axis I diagnoses of somatization disorder 
and dysthymia.

The veteran again underwent a VA mental disorders examination 
in September 1994.  At that time,  the examiner noted that VA 
outpatient treatment notes dated in 1992 described the 
veteran's problem as a somatization disorder and a panic 
disorder, while the September 1993 VA examination had 
indicated diagnoses of somatization disorder and dysthymia.  
The examiner also noted that a 1993 Minnesota Multiphasic 
Personality Inventory (MMPI) test resulted in diagnoses of 
conversion disorder and somatization pain disorder.  On 
mental status examination, the veteran was neatly groomed and 
dressed, with coherent, fluent and articulated speech.  His 
thoughts were goal directed, and he denied any suicidal 
ideation.  The examiner noted that the veteran dwelt on his 
multiple physical symptoms and perceived disabilities.  His 
affect was full, his mood was euthymic, and his cognitive 
functions were grossly preserved.  The examiner rendered Axis 
I diagnoses of somatization disorder and dysthymia (prior 
history).  A Global Assessment of Functioning (GAF) score of 
75 was assigned.  The examiner commented that the veteran 
presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  He also commented that, in the 
veteran's case, he was not describing conversion disorder, 
but mostly somatization, and there was some overlap between 
his perceived disabilities, chronic pain, and symptoms and 
the diagnosis of somatization disorder, although the exact 
relationship was hard to determine.

In June 1995, the veteran underwent a psychological 
evaluation by Robert G. Martin, a psychologist in private 
practice.  At that time, the examiner noted that the veteran 
was preoccupied with his pain and loss of physical 
functioning capacity, which he attributed to injuries he 
received while in the military.  He was intensely focused on 
his pursuit of his perception of a just outcome with regard 
to his disability status.  The veteran stated that he was 
happily married with two children, and that he worked full-
time as a postal clerk.  On mental status examination, the 
veteran was appropriately dressed and cooperative, and 
demonstrated good social skills.  He was alert to time, 
place, person, and situation, and his affect was bright but 
superficial.  His immediate memory was average, his short-
term memory was adequate, and his remote memory was good.  
His intellectual functioning was within the average range.  
His speech was spontaneous and coherent, although tangential 
at times.  His judgment was grossly intact in general, but 
limited with respect to medical issues.  His insight was 
poor.  The veteran also underwent psychological testing, 
including the MMPI-2.  The examiner rendered an Axis I 
diagnosis of somatization disorder, and an Axis II diagnosis 
of panic disorder without agoraphobia.  The examiner noted 
that the veteran clearly met the diagnostic criteria for 
somatization disorder as defined by the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  He also stated that the veteran's MMPI-2 results 
suggested that he was prone to focus on physical symptoms and 
to have little insight into any underlying psychological 
factors contributing to his difficulties.  He also noted that 
somatization disorder was a chronic mental disorder which had 
a serious impact on an individual's life.

In September 1998, Dr. Martin submitted an addendum to his 
earlier report, at the request of the veteran.  In this 
addendum, he indicated that he had seen the veteran for 
individual psychotherapy on four occasions since the time of 
the initial June 1995 evaluation.  Dr. Martin stated that 
through therapy, relaxation techniques, exercise, and 
stretching the veteran had been able to reduce some of his 
anger and frustration.  However, he noted that despite the 
veteran's reportedly reduced anger and hostility, he remained 
"completely preoccupied with his somatic complaints and 
concerns."  Dr. Martin concluded that the veteran continued 
to suffer from somatization disorder which completely 
dominated his conscious life.

In February 1999, the veteran again underwent a VA mental 
disorders examination.  At that time, the examiner indicated 
that while the veteran's claims file had not been made 
available to her, she had reviewed the veteran's old hospital 
records, including previous mental disorders examination 
reports, which she recounted in some detail.  At the time of 
the present examination, the examiner noted that the veteran 
had been married for 15 years, and had worked full-time at 
the same job for the U.S. Postal Service for 12 years.  On 
mental status examination, the veteran was neatly groomed and 
appropriately dressed.  His behavior was stated to be 
marginal.  His speech was coherent, relevant, and delivered 
at a regular rate, and his thoughts were goal-oriented.  He 
denied any suicidal or homicidal ideation, hallucinations, or 
delusions.  His affect was appropriate, and his mood was 
cheerful.  His cognitive functions were grossly preserved.  
The examiner rendered an Axis I diagnosis of somatization 
disorder, and assigned a GAF score of 64 currently, 68 for 
the past year.

The veteran underwent yet another VA mental disorders 
examination in April 2000, conducted by the same examiner who 
had conducted the February 1999 mental disorders examination.  
At that time, the examiner indicated that she had reviewed 
the veteran's claims file, and set forth previous examination 
and outpatient treatment findings in detail.  She again noted 
that the veteran had been married for 16 years and was 
employed full-time as a postmaster, with 13 years service.  
He indicated that he went to work every day, then upon 
returning took out the garbage, gardened, layed on the couch, 
and took care of activities of daily living.  He indicated 
that he went to church once per month, and that he was a 
member of the VA Club but did not attend meetings.  The 
veteran again complained of extensive physical problems, and 
insisted that he was angry at the system for not addressing 
them.  On mental status examination, the examiner noted 
essentially the same findings as previously, including 
marginal behavior, no hallucinations or delusions, 
appropriate affect, angry mood, and preserved cognitive 
functions.  Following this examination, the examiner rendered 
an Axis I diagnosis of somatization disorder, and again 
assigned a current GAF of 64, with a GAF of 68 for the 
previous year.  She then commented that "Global Assessment 
of Function scores of multiple somatic symptoms and concerns 
are mild-to-moderate level.  He is still able to maintain 
meaningful interpersonal relationships, even with some 
difficulty he is maintaining psychosocial status."

Also of relevance is the January 2001 report of a Forensic 
Psychological Evaluation by Steven F. Dreyer, Ph.D., a 
psychologist with PsyCare, Inc., a private health care 
facility.  Dr. Dreyer indicated that the veteran had been 
referred to him by an Assistant Federal Public Defender, who 
was defending the veteran against a charge by the Federal 
Bureau of Investigation of threatening to injure federal 
employees.  The veteran indicated that he had been an 
employee of the postal service for approximately 12 1/2 years, 
but had recently been put on suspension due to his arrest in 
October 2000.  He stated that he believed that he was now 
terminated from that position, and hoped for a medical 
retirement.  Dr. Dreyer administered several tests to the 
veteran, including the Wide Range Achievement Test - Revision 
3 (WRAT-R3), the Trail Making Test, the Millon Clinical 
Multiaxial Inventory-III (MCMI-III) and the MMPI-2.  The 
results of these tests suggested that the veteran was 
severely depressed with marked anxiety symptoms and 
tendencies to focus on somatic complaints in response to 
psychological stressors.  However, no diagnosis was rendered 
following these tests.

Also relevant is the report of a psychological evaluation of 
the veteran conducted by the West Virginia Disability 
Determination Service dated in January 2001.  At that time, 
the examiner indicated that she had conducted a client 
interview and mental status examination, and had administered 
both the WAIS-III and WRAT-III tests.  The examiner noted 
that the veteran was unemployed, as he had been terminated 
from his position as a postmaster after being arrested by the 
FBI for making threats to physically harm others.  However, 
the veteran stated that his performance ratings at this job 
prior to being arrested were consistently good to excellent.  
The examiner also noted that the veteran had been married 
sine 1983, and that he described his marriage as good.  On 
mental status examination, the veteran's grooming and 
personal hygiene were good, as was his attitude.  His speech 
was good with normal rate and volume, and he was alert and 
oriented to person, place, time and date.  His mood was 
somewhat irritable, and his affect was broad and reactive.  
His thought processes appeared logical and coherent, with no 
indication of delusions, obsessive thoughts, or compulsive 
behaviors.  His insight was fair, and his judgment was good.  
He denied suicidal or homicidal ideation, and his immediate, 
recent and remote memory were all within normal limits.  The 
examiner rendered Axis I diagnoses of somatization disorder, 
by history, and adjustment disorder with depressed mood, 
chronic.  She noted that the veteran's social functioning was 
fair, as he was appropriate and related fairly well during 
the interview, and rapport was easy to establish and 
maintain.  She also noted that his daily activities included 
taking his children to school, watching television, feeding 
the dogs, and taking a shower, and his weekly activities 
included taking out the trash, cooking twice per week, and 
going to the grocery store once or twice per week.  He stated 
that his only hobby was hunting, which he was no longer able 
to do.

Most recently, the veteran underwent a VA mental health 
psychological assessment at a VA mental health clinic in 
March 2001.  At that time, the examiner noted that prior to 
being able to address the veteran's misconceptions about the 
purpose of the examination, the veteran launched into a 
detailed, if disorganized, account of his various physical 
problems and the way he had been mistreated since he was 
injured on active duty in 1978.  The prominent themes were 
reportedly accusations that his separation examination from 
the service had been fraudulent, and his outrage over 
attorney's fees.  The examiner noted that it was rare that 
questions yielded a direct and straightforward informational 
response, as most often he returned to the same themes, 
describing his problems as universally of maximal severity, 
with highly dramatic language.  Following a mental status 
examination, the examiner stated that the results of the 
present interview were consistent with the findings of 
previous examiners, indicating once again the combination of 
significant mood disturbance and extensive somatization.  The 
examiner concluded that unless there was some 
misunderstanding about what had and had not been established 
by objective medical assessment, a conversion disorder was 
indicated.  The examiner stated that the veteran expressed 
attitudes and beliefs which did not predict a good outcome 
for cognitive coping or relaxation training, as he did not 
believe that stress or anxiety contributed to his pain, and 
asserted that he had already pursued all treatment avenues 
without benefit.  The examiner also indicated that the 
veteran had not worked since being fired in October 2000, and 
it was most likely that the veteran would pursue options for 
medical disability and/or retirement rather than pursuing 
active rehabilitation.

The veteran's somatization disorder has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9421, pursuant to which the severity of 
somatization disorder is evaluated.  Under the current 
criteria for evaluating somatization disorder, a 10 percent 
evaluation is warranted when this disorder causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when such disorder creates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence detailed above reveals that while 
the veteran's somatization disorder clearly affects his 
occupational and social functioning, the symptoms of this 
disorder are no more than mild in severity.  Repeated VA and 
private examinations have consistently revealed minimal 
findings of active symptomatology.  Specifically, the veteran 
has on almost all occasions been found to exhibit normal 
grooming and personal hygiene, judgment, speech and cognitive 
functioning, with full orientation to all three spheres.  His 
affect was usually deemed full and appropriate, and his 
speech was coherent, relevant, and delivered at a regular 
rate.  His thought processes were consistently logical, 
coherent and goal-oriented.  As recently as January 2001, his 
immediate, recent and remote memory were all found to be 
within normal limits.  All examinations reported no evidence 
of hallucinations or delusions, or of suicidal or homicidal 
ideation.  

The Board acknowledges that the veteran was noted to have 
poor insight and an irritable and depressed mood on several 
occasions, and has complained of sleep disturbance.  However, 
the Board finds that, on the whole, the veteran's 
somatization disorder caused no more than mild occupational 
and social impairment.  This conclusions is supported by the 
fact that until October 2000, the veteran had worked for more 
than 12 years for the U.S. Postal Service, during which time 
he consistently received performance ratings of good to 
excellent, per the veteran's own statement.  According to the 
veteran, his eventual dismissal in October 2000 was unrelated 
to his job performance, but instead was occasioned by his 
arrest on federal charges.   Furthermore, the veteran has 
repeatedly described his relationship with his wife as 
"happily married" with two children, and as recently as 
April 2000 an examiner indicated that the veteran was "still 
able to maintain meaningful interpersonal relationships."  
Therefore, the Board concludes that the overall severity of 
the veteran's somatization disorder is marked by mild or 
transient symptoms which cause some occupational and social 
impairment, as contemplated by a 10 percent rating under DC 
9421.

The Board further notes that this level of severity is 
consistent with the GAF scores assigned by examiners to the 
veteran's somatization disorder, which have ranged from a low 
of 64 in February 1999 and April 2000 to a high of 75 in 
September 1994.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 61 to 70 is assigned when 
overall functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The Board notes that the criteria enumerated 
for this GAF score range correspond almost exactly to many of 
the findings noted by examiners.

Similarly, a GAF score of 71 to 80 is assigned when overall 
functioning is characterized by symptoms which, if present, 
are transient and expectable reactions to psychosocial 
stressors (i.e., difficulty concentrating after family 
argument), causing no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

Therefore, the Board finds that the severity of the veteran's 
somatization disorder most closely corresponds to the 
criteria for a 10 percent rating under the current provisions 
of DC 9421, and that the initial disability rating assigned 
under this code was proper.  Furthermore, the Board finds 
that given the relative lack of other symptomatology on 
examinations, the fact that the veteran was working full-time 
at all times from November 1992 through October 2000, and the 
relatively high GAF scores assigned by examiners, a higher, 
30 percent rating under DC 9421 is not warranted by the 
evidence.  As the criteria for a 30 percent evaluation have 
not been met at any point during the pendency of this appeal 
and the effective date of the revised rating criteria, there 
is no basis for the assignment of "staged" ratings under 
Fenderson; rather, the assigned 10 percent evaluation is 
warranted for all applicable time periods during the pendency 
of this appeal.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including somatization disorder, as codified at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  Although service connection for somatization 
disorder was not granted by the RO until April 2000, well 
after the effective date for this regulation change, the 
Board notes that the effective date assigned by the RO for 
the grant of service connection for somatization disorder was 
November 5, 1992, prior to the regulation change.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Therefore, the Board finds that an analysis of 
the veteran's somatization disorder under the rating criteria 
in effect from the date of service connection for 
somatization disorder, i.e., November 1992, until the present 
is also required.

Since the former rating schedule did not specifically 
contemplate somatization disorder, the Board finds that an 
analysis under 38 C.F.R. § 4.132, Diagnostic Code 9410, 
pursuant to which the severity of unspecified neuroses was 
evaluated, is most appropriate.  In any case, the Board notes 
that the criteria for the evaluation of similar disorders, 
including conversion disorder (DC 9402) and hypochondriasis 
(DC 9409) were identical to the criteria for DC 9410.  
Pursuant to the rating criteria in effect at the time the 
veteran perfected his appeal, a 10 percent rating was 
warranted for an unspecified neurosis, the severity of which 
was less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted if the neurosis caused definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  As regards the former criteria for a 
30 percent evaluation, the VA General Counsel, in response to 
an invitation by the Court to construe the term "definite" 
in a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The United States Court of Veterans Appeals 
(Court) has determined that the three criteria enumerated for 
a 100 percent rating are to be viewed separately, such that 
the veteran need only satisfy one of the three criteria in 
order to warrant the grant of a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that the 
veteran was found to suffer from emotional tension and 
anxiety on several occasions, as contemplated by a 10 percent 
rating under DC 9410.  Indeed, following psychological 
testing in January 2001, the examiner commented that the test 
results had indicated "marked anxiety symptoms."  
Furthermore, as recently as September 1998 the veteran was 
noted to be practicing relaxation techniques to relieve his 
frustration.  However, the Board also finds that the relative 
lack of other symptomatology on examinations, coupled with 
the fact that the veteran was working full-time until very 
recently and was fired for reasons unrelated to his 
disability, as noted above, indicates that the veteran's 
disorder causes no more than mild social and industrial 
impairment, and thus warrants no more than a 10 percent 
rating under the former provisions of DC 9410.  The Board 
also notes that the lowest GAF score assigned to the 
veteran's disorder in recent years, i.e., the GAF score of 64 
assigned in April 2000, specifically contemplates only "mild 
symptoms."

The Board further finds that, in light of the veteran's mild 
symptoms, a 30 percent rating for "definite" impairment 
under the former criteria of DC 9410 is not warranted.  As 
the veteran's disorder is no more than mild, a higher, 30 
percent rating is not warranted.

Therefore, the Board finds that the overall severity of the 
veteran's somatization disorder is no more than 10 percent 
disabling both under the former provisions of DC 9410 and 
under the present provisions of DC 9421, and that the initial 
disability rating of 10 percent assigned by the RO for this 
disorder was correct for all periods during the pendency of 
the appeal.








ORDER

The 10 percent disability rating initially assigned for the 
veteran's somatization disorder was proper, and thus a rating 
in excess of 10 percent is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

